VNU NM NUN MN MY 2 eB BA BA A Be we mw A

oO NY Oo K ON

 

 

FILED

10/16/2020

Peg L. Allison
CLERK

Flathead County District Court
STATE OF MONTANA
By:
DV-15-2020-0000949-WC
Eddy, Amy

 

| Don C. St. Peter, Esq. 4.00

Michael O'Brien, Esq.
Le an Nutzman, Esq.
"PETER LAW OF FICES, PG.

| Sisp Radio Way

P.O. Box 17255.
Missoula, MT 59808
Telephone: (406) 728-8282

- Facsimile: (406) 728-8141
| Attorneys for Plaintiffs

MONTANA ELEVENTH DISTRICT COURT, FLATHEAD COUNTY

 

 

TRAVIS. BOOSE, individually and on ike Cause No. _
pena t of i ainllatly situated JOHN.

Plaintiffs, to _
| COMPLAINT
MM, :

ENG ING. dibla FIRST NATIONAL
PAWN: F N P of MONTANA, INC.
dibla Rigst NATIONAL PAWN: FNP
7 of MISSO ULA, INC. d/b/a HF aST
NATIONAL.

FIRST NATIO PROPERTIES,
LLC: and DOES 1-5:

__._ Defendants, tn
COMES NOW Plaintiffs Travis Boose and John Does 1-500 0 (colletvely

 
  

 

| their c: cause of action n against Defendants F FNP, in. -dibla First National F Pawn: F N
| P.of Montana, Inc., d/b/a First National Pawn; FNP of Missoula, Inc., d/b/a First

| National Pawn; FNPS, LLC; First National Properties, LLC; and Does 1-5

? | (collectively “First National Pawn”), allege and state as follows:

1. Travis Boose (“Boose”) is a former non-exernpt employee of First

| National Pawn who is a citizen of the State of Montana and resident of Flathead

  

EXHIBIT

 

 

COMPLAINT

   

 
orl,

MMM WwW NM WM BR = = Ba wk Bk ee oO
o fa FB ON S| OC © @ HO TKR &@Y HB & GB

Onn ® WR ON

 

| County. His last day of employment for First National Pawn:was on or before
| Mareh 21,2020.

2. Plaintiffs John Does 1-500 are non-exempt employees employed by
First National Pawn who were employed by First National Pawn more than 180
days ago.

3. Upon information and belief, First National Pawn is an integrated

entity whose principle business address is 1302 N. 24th St. West #366, Billings,
| MT $9102.

4, Upon information and belief, each of the above-identified First

_ National Pawn entities are agents of each other.

5. Upon information and belief, Defendants Does 1-5 are entities are

related businesses, franchises, affiliates, subsidiaries, or entities in which named-
- Defendants had or have an ownership interest.

6. _ Plaintiffs’ job duties did not include managing First National Pawn

| stores, departments, or subdivisions. Plaintiffs did not regularly direct the work of
: at least two. or more other full-time employees. Plaintiffs did not have the authority
| to hire or fire other employees, nor were their suggestions and recommendations

| to hire or fire given particular weight.

7. Plaintiffs’ job duties:did not include office or non-manual work directly

| related to the management.or general business operations of First National Pawn.

Plaintiffs’ primary duty did not include the exercise of discretion.and independent

| judgment with respect to matters of significance.

8. Plaintiffs’ job duties did not require advanced knowledge, which was
predominantly intellectual character or which required consistent exercise of

| discretion and judgment. Plaintiffs’ job duties did not include work requiring
| Invention, imagination, originality, or talent ina recognized field of artistic or
| creative endeavors.

 

 
BPP NHR PRR 2B eanaeeretanreR ste
oT & ONE oO oC eNO ke Oe SS

oon Oo Ft B WN =

 

9, Plaintiffs" job duties did not include work as a computer systems

| analyst, computer programmer, software engineer, or other similarly skilled worker
_ in the computer field.

10. Plaintiffs were not customarily or regularly engaged in work away from

_ the place of business. First National Pawn directed them to work.

11. Plaintiffs were not paid $107,432.00 or more in annual compensation.
12. Plaintiffs’ job duties did not include work as a police officer, fire fighter,

| paramedic, or other first responder.

43. Plaintiffs entered into “Work Hour Agreements,” or other employment

! agreements, which did not reflect the Plaintiffs actual schedule or rate of pay.

14. Plaintiffs were paid a fixed monthly salary, regardiess the number of

| hours they-actually worked. The monthly salary did not vary from one month to the
| next, unless the Plaintiffs earned an annual raise.

15. Plaintiffs were required to. arrive at work prior to their designated start

time.

16. Plaintiffs were required to stay late at work after their designated end

. time on a regular basis.

17. Plaintiffs were occasionally required to work on days in which they

_ were scheduled to be off.

18. Plaintiffs were not paid additional compensation for working prior to,

after, or on days beyond their designated start and end times.

19. The-sum or value in: controversy between Plaintiffs and First National

| Pawn reasonably does not exceed $5,000,000.00.

COUNT I
20, Plaintiffs. incorporate by reference the foregoing statements and

_ | allegations as though fully set forth in this. section.

 
oo na fF WON + OO 8 B&B NG A Ff ON SY O&O

oo yt Oo Oo BF BO NY =

 

21. Plaintiffs are non-exempt employees as defined the Fair Labor

| Standards Act. (“FLSA”) in forcé and effect during their times of employment.

22. First National Pawn is obligated to pay non-exempt employees

overtime compensation for periods of work in excess of 40 hours in a workweek.

23. First National Pawn did not pay Plaintiffs overtime compensation

| when they worked in excess of 40 hours. in a workweek.

24, Plaintiffs endured injury as a result of First National Pawn’s failure to

| pay overtime compensation for work in excess of 40: hours during a work week.

COUNT Il
25. Plaintiffs Incorporate by reference the foregoing statements and

allegations as though fully set forth in this section.

26. A valid contract exists(ed) between Plaintiffs and First National Pawn,
27. Plaintiffs fulfill(ed) their obligations under the contract, namely

| competently performing their job duties.

28, First National Pawn breaches(ed) its’ agreement with Plaintiffs by
failing to pay overtime compensation for hours worked in excess of 40-during a

| workweek,

29. Plaintiffs endured injury as a result of First National Pawn’s failure to

| pay overtime compensation for work in excess of 40 hours during a work week.

COUNT Ill
30. Plaintiffs incorporate by reference the foregoing statements and

, | allegations as though fully set forth in this section.

31. Plaintiffs employment contracts are void as a matter of law.
32. First National Pawn received the benefit of Plaintiffs’ work in excess of

| 40 hours during a workweek without paying overtime cornpensation.

33. First National Pawn knew about and appreciated the benefit of not

| paying Plaintiffs overtime compensation for work ir: excess of 40 hours during a

| workweek.

 

 
Cnumounw 8 G BKB OW NH

nN N DW SB NH NH NY —_ FF | S| FSF S| SF er =
So 8S 8S $F SGSERSSERBSBR SBS

 

34. First National Pawn accepted the benefit of not paying Plaintiffs

| overtime compensation for work in.excess of 40 hours during a workweek.

COUNT IV
35. Plaintiffs incorporate by reference the foregoing statements-and
allegations as though fully set forth in this section.
36. First National Pawn has.a duty to non-exempt to pay non-exempt

_ employeés overtime compensation for hours worked in excess of 40 during a
- workweek,

37. First National Pawn breached its’ duty when if failed to pay overtime

| compensation to Plaintiffs for hours. worked in excess of 40.during a workweek.

38, FirstiNational Pawn caused injury to Plaintiffs as a result of First

| National Pawn’s.failure to pay overtime compensation for work in excess of 40
| hours during a workweek.

COUNT V
39. Plaintiffs incorporate by reference the foregoing statements and

allegations as though fully set forth in this section.

40. First National Pawn violated Mont. Code. Ann, §§ 39-3104, et. seq. by

| failing to pay overtime. compensation to Plaintiffs for work in excess: of 40 hours
| during a workweek.

41. Mont. Code Ann. §§ 39-3-101, ef. seq. was enacted to protect non-

| exempt employees.

42, Plaintiffs.-are non-exempt employees.
43. First National. Pawn’s failure to pay overtime compensation for work in

| €xeeSs of 40 hours during a workweek is the type of injury Mont. Code Ann. §§ 39-
| 3-101, et. seg. is intended to prevent.

44, Mont. Code Ann. §§ 39-3-101, ef seg. was intended to regulate

| employers like First National Pawn.
la

 

Seneca ssmssinmsmminemsnaninininieiie ini SKGEE
mw MH BP SY NM HB A Sse BA a ew Se BA Se os
oa on BB ® WF Oo O© ON ODO or KD N S& CS GC

on GO oF ON Ss

 

WHEREFORE, Plaintiffs pray as. follows:
1. For special and general damages to be determined at trial;
2. For prejudgment interest as. allowed by law;

3. For assessment of penalties in accordance with Mont. Code Ann. §

| 39-3-206;

4. For court costs and attorney’s fees as allowed by Mont. Code Ann. §

| 39-3424 4:

§.  For-such other and further relief as this Court may deem just.
DATED this _/ ig“ day of October, 2020.
ST, PETER LAW OFFICES, P.C.

 

 

 

 
 

13

14
15

V7
18

19:
20

21

22

23

24

25

 

VERIFICATION

| STATE OF MONTANA )

$s,

| County of Missoula )

Travis Boose being first duly sworn upon his oath, deposes and says:

 

| am the named Plaintiff in the above case 2 matter. iru have read the Foregoing
aint nd) know e 3 |

 
 

of ny, own...

 

 

 

 

CHAIS VIDULICH
NOTARY PUBLIC forthe
Slate-of Montana
Healdingat Kalispell, MP |
My Comndesion Expires |
if 10, 2022

 

 

 

  
 
 

 

 

 

COMPLAINT

PRGE?

 
